Citation Nr: 0603118	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), also claimed as a result of exposure to asbestos.

2.  Entitlement to service connection for a disability 
manifested by dizziness.

3.  Entitlement to an initial compensable rating for residual 
of a fracture of the dorsal aspect of the distal portion of 
the middle phalanx of the right 5th finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946 and from January 13, 1950 to February 17, 1950.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which relevantly denied the 
veteran's claims of entitlement to service connection for 
respiratory problems and dizziness.  The appeal also arose 
from a May 2003 rating decision by a Decision Review Officer 
in which service connection was granted for residual of a 
fracture of the dorsal aspect of the distal portion of the 
middle phalanx of the right 5th finger, evaluated as 
noncompensably disabling from July 31, 2001.

In July 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted via videoconference before 
the undersigned Veterans Law Judge.

In an August 2004 decision, the Board denied the claims for 
service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease (COPD), claimed as a 
result of exposure to asbestos and for service connection for 
a disability manifested by dizziness.  The veteran appealed 
these issues to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in March 2005, the 
Court granted a joint motion for remand, vacated the Board's 
August 2004 decision and remanded the case for compliance 
with the terms of the joint motion.  The Board remanded the 
issues to the RO in June 2005.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to an initial compensable rating for 
residuals of a fracture of the right 5th finger is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A respiratory disorder, to include COPD, was not shown 
during service, and is not shown to be related to any 
incident of service.

2.  A chronic disability manifested by dizziness was not 
shown during service, and is not shown to be related to 
service.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include COPD, was not incurred 
in or aggravated by military service or inservice exposure to 
asbestos or any other incident therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2005).

2.  A disability manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2005 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued after to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, after the issuance of 
the July 2005 letter, the veteran's representative indicated 
that the veteran had not submitted any additional evidence in 
response to this letter.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical and personnel records as well as 
private medical and VA treatment records.  The Board finds 
that the veteran's actions comply with duty to assist 
requirements. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  It is noted that a medical examination or 
opinion regarding the claims disabilities has not been 
obtained.  However, as discussed in detail below, there is 
inadequate evidence to require that a VA examination is 
necessary.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  Therefore, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

There is no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims. See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21. The VA General Counsel has 
held that these M21-1 guidelines establish claim development 
procedures which adjudicators are required to follow in 
claims involving asbestos-related diseases.  VAOPGCPREC 4-
2000; 65 Fed.Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

As a preliminary matter, the Board notes that although it has 
reviewed the lay and medical evidence in detail, it will 
discuss the most pertinent evidence, focusing on the findings 
bearing on whether the claims respiratory disorder and 
dizziness had their onset or were otherwise related to his 
periods of active duty.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After a full review of the record, and assuming without 
conceding that the veteran was exposed to asbestos in service 
(the evidence does indicate that the was attached to the USS 
Threadfin), the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for a respiratory disorder.  

The veteran has asserted that several incidents in service 
resulted the claimed disabilities.  In a December 2002 
statement and his January 2003 testimony, he reported that he 
was exposed to turpentine fumes in December 1944 while 
attached to the USS Sperry.  He testified that he collapsed 
when he got topside and that his memory blanked because of 
the experience.  He further stated that he was sealed in a 
compartment containing a galley fire, and thus was exposed to 
the smoke of burning asbestos while attached to the USS 
Threadfin SS-410 around January 1946.  

Based on the information provided, VA attempted to secure the 
deck logs for the USS Sperry and USS Threadfin.  A January 
2003 letter from the National Archives and Records 
Administration, indicates that the deck logs of both the 
ships named by the veteran showed no evidence of the 
occurrence either incident claimed by the veteran.  In April 
2003, the muster roll of the crew of the USS Threadfin SS-
410, was associated with the veteran's claims file.  The 
muster roll shows the veteran was attached to the ship in 
January and March 1946.  The veteran's personnel records 
indicate that he came aboard the USS Threadfin in August 
1945.  

Initially, however, service medical records do not show any 
complaints, findings, treatment or diagnosis of a respiratory 
disorder during service.  On discharge examination in 
February 1950, there were no significant abnormalities of the 
chest or lungs.  A chest X-ray study revealed no significant 
abnormalities.  

The post-service medical records show that the veteran was 
treated in September 1993 at Sarasota Memorial Hospital for 
unrelated complaints.  At that time, he denied any history of 
pulmonary cancer, pleurisy, or asthma.  On examination, his 
chest was clear to auscultation and percussion.  An August 
2001 VA treatment record, shows the veteran complained of a 
chronic cough.  A chest X-ray study revealed mildly 
hyperinflated lung fields.  There was no evidence of 
segmental infiltrates or pleural effusions.  The impression 
was mildly hyperinflated lung fields that could reflect COPD.  
The medical evidence of record, however, does not include any 
competent medical evidence etiologically linking the possible 
COPD to his service, or any incident therein.  

Although the veteran believes he currently has a respiratory 
disability as a result of inservice exposure to asbestos, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for service connection for a respiratory disorder, 
to include COPD, must be denied.

Reviewing the evidence of record, the Board must also find 
that the preponderance of the evidence is against finding 
that the veteran's currently diagnosed dizziness or vertigo 
is directly related to active service or any incident 
therein.  Again, the service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
dizziness.  The post service medical records include an 
August 1977 letter from Robert W. Edmonds, M.D., indicating 
that the veteran was to be withheld from working about moving 
equipment because of his worsening positional dizziness.  In 
a September 1977 letter, J.R. Sheets, M.D., noted that the 
veteran's first physical was in September 1973 and the chief 
complaint throughout the years was of headaches and dizziness 
related to a positional vertigo.  It was stated that whether 
the veteran's dizziness was due to transient ischemic attacks 
or his hypertensive cardiovascular disease was not certain.  
Although the evidence shows that he currently has dizziness 
and was diagnosed with dizziness as early as 1977, there is 
no competent medical evidence etiologically linking it to his 
service, or any incident therein.  In this respect, the Board 
notes that a June 2002 VA treatment record noted the veteran 
had dizziness since his active duty service which caused his 
disability retirement from the railroad.  This evidence, 
however, does not constitute "competent medical evidence" as 
the information recorded by the medical examiners, is 
unenhanced by any additional medical comment by those 
examiners.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

Once again, although the veteran asserts he currently has a 
disability manifested by dizziness as a result of his service 
or as a result of inservice exposure to asbestos, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Therefore, the 
Board concludes that the veteran's current disability 
manifested by dizziness was not incurred in or aggravated 
during active service or any incident therein.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, to include 
COPD, is denied.

Service connection for a disability manifested by dizziness 
is denied.


REMAND

By rating action in May 2003, service connection for 
residuals of a fracture of the dorsal aspect of the distal 
portion of the middle phalanx of the right 5th finger was 
granted, evaluated as noncompensably disabling effective from 
July 31, 2001 under Diagnostic Codes 5229-5227.  The 
assignment of the noncompensable rating was based on findings 
shown on x-ray in February 2003 and the veteran's complaints 
of right hand pain.  Since then, the veteran has asserted 
that the service-connected right 5th finger disability was 
worsened and is more severe than currently evaluated.  A May 
2003 VA outpatient record shows that the veteran reported 
pain in the right hand generalized across the metacarpals, no 
specific area.  The assessment included some probable 
degenerative joint disease of the right hand.  In a March 
2004 statement, he indicated that he has weakness in his grip 
and that the VA had prescribed medication for arthritis of 
the right hand.  The veteran has not been afforded a VA 
examination to determine the current extent of the service-
connected right 5th finger disability.  

In light of the medical evidence and the veteran's statements, 
the Board is of the opinion that a VA examination is necessary 
to determine the current residuals of the service-connected 
disability in order to properly evaluate the disability.  The 
veteran should be asked to identify any recent treatment and 
any records identified should be obtained.  Fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
the service-connected residuals of a 
fracture of the right 5th finger.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records, and associate 
them with the claims folder.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
orthopedic examination to determine the 
nature and extent of his service-
connected residuals of a fracture of the 
right 5th finger.  Such tests as the 
examiner deems necessary should be 
performed, including range of motion 
testing and x-ray studies.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Detailed clinical findings 
in terms of the Rating Schedule must be 
recorded in order to evaluate the 
severity of the service-connected 
disorder.  The examiner must also 
determine if there is any additional 
limitation of function due to pain, 
flare-ups of pain, weakness, 
fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should report the findings 
of range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the finger(s) and right hand. 

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


